DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on February 8, 2022 was filed after the mailing date of the previous office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claim amendment with arguments/remarks April 27, 2022. Claims 1, 3-22, and 24-30 have been amended; claims 2 and 23 have been canceled. Accordingly, claims 1, 3-22, and 24-30 remain pending. This communication is considered fully responsive and sets forth below.
4.	Claims Objections: in the Response, filed April 27, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed April 27, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
 
Allowable Subject Matter
6.	Claims 1, 3-22, and 24-30 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, You et al. (US 2017/0288897) and Cha et al. (US 2021/0385039) are generally directed to various aspects of providing a UE for performing measurement for positioning, a UE for transmitting a signal for positioning, and a positioning server and a base station for supporting positioning, wherein the measuring UE receives configuration information relating to an uplink reference signal for positioning, receives the uplink reference signal on the basis of the configuration information and transmits information relating to a metric value measured on the basis of the uplink reference signal and information relating to a reception-transmission time difference of the measurement UE; the method for transmitting a reference signal in a wireless communication system, wherein a base station transmits, to a terminal, control information including panel identification information related to identification of a plurality of antenna panels used for transmission of the reference signal, a reference signal sequence used to generate the reference signal is initialized based on the panel identification information by the terminal, and receiving, from the terminal, the reference signal generated based on the initialized reference signal sequence by the terminal. 
However, in consideration of the Applicant’s submission of claim amendments with remarks on April 27, 2022, the information disclosure statement filed on February 8, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting the SRS transmissions in an existing SRS region of a slot, using a scrambling sequence ID of ten bits or greater than ten bits, wherein using the scrambling sequence ID of greater than ten bits for the SRS transmissions in the existing SRS region of the slot comprises including non-zero values for ten bits when communications between the UE and a base station are code-division-multiplexed (CDM) with communications of at least one UE that transmits SRS in the existing SRS region; or 
receiving configuration information from the base station for SRS resources for the SRS transmissions for a plurality of slots, wherein the configuration information indicates resources in the existing SRS region of the plurality of slots or the added SRS region of the plurality of slots or both for SRS transmissions for positioning, and resources in the existing SRS region of the plurality of slots for other SRS transmissions, and transmitting the SRS transmissions according to the configuration information,” as specified in claim 1. 
“transmitting the SRS transmissions in an existing SRS region of a slot, using a second comb type of two or four for the SRS transmissions in the existing SRS region when communications between the UE and a base station are code-division- multiplexed (CDM) with communications of at least one UE that transmits SRS in the existing SRS region; or 
receiving configuration information from the base station for SRS resources for the SRS transmissions for a plurality of slots, wherein the configuration information indicates resources in theAppl. Ser. No. 16/912,3335Attorney Docket No: 129025-0976UT01/192473Amendment dated April 27, 2022Customer No. 123305 Reply to NFOA dated January 27, 2022existing SRS region of the plurality of slots or the added SRS region of the plurality of slots or both for the SRS transmissions for positioning, and resources in the existing SRS region of the plurality of slots for other SRS transmissions, and transmitting the SRS transmissions according to the configuration information,” as specified in claim 12. 
“non-zero values are included for ten bits when communications between the UE and a base station are code-division-multiplexed (CDM) with communications of at least one UE that transmits SRS in the existing SRS region; or 
the processor and the memory are configured to receive configuration information from a base station for SRS resources for the SRS transmissions for a plurality of slots, wherein the configuration information indicates resources in the existing SRS region of the plurality of slots or the added SRS region of the plurality of slots or both for SRS transmissions for positioning, and resources in the existing SRS region of the plurality of slots for other SRS transmissions and transmit the SRS transmissions according to the configuration information,” as specified in claim 22. 
“using a second comb type of two or four for SRS transmissions in an existing SRS region when communications between the UE and a base station are code-division-multiplexed (CDM) with communications of at least one UE that transmits SRS in the existing SRS region,” as specified in claim 30. 
Dependent claims 3-11, 13-21, and 24-29 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WEI ZHAO/Primary Examiner, Art Unit 2473